Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of “the species of claim 17” in the reply filed on 1/26/2022 is acknowledged.  The response was incomplete because the elected species was not a specific combination as set forth by the requirement mailed 1/26/2021.  In a follow up telephone interview Mr. Ronald Corbett elected the entire combination recited in claim 8. 
Upon search, certain references that addressed combinations requiring part, but not all of the elected combination were identified.  To the extent that these references anticipate the claims, they are applied as anticipatory references, and the subcombinations comprising the relevant microRNA are rejoined to the elected combination. Any miRNA not specifically mentioned in a rejection remains WITHDRAWN from consideration.  

Improper Markush Group
Claims 5, 8, 9, 10, 11, 12, 13, 17,  23, 26, 28, 31, 33, 37, 38, 40, 57, and 59 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims Markush groupings that set forth miRNAs in the alternative.  These Markush groups are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA biomarker has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all the biomarkers comprise nucleotides. The fact that the biomarkers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity being the presence of esophageal cancer. Even though they are all ~22 base pairs long and made up of the same four bases, they do not share any significant similarity in the order in which those bases are arranged. Accordingly, while the different biomarkers and miRNAs are asserted to have the property being correlated with the benefits of adjuvant therapy, they do not share a substantial structural similarity essential to this activity.
Further, the recited biomarkers and miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited biomarkers and miRNAs possess the common property of being correlated with the benefits of adjuvant therapy.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 10, 11, 12, 13, 16, 17, 18, 23, 26, 28, 31, 33, 37, 38, 40, 57, and 59  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5 is indefinite because it recites “the patient” was determined to have an elevated  or decreased level of expression…in a sample from “a patient” and the renders the metes and bounds of the claim unclear because it is not clear if “a sample from a patient” mentioned in the final two lines of the claim can be a sample from any patient or if it must be a sample from “the patient” mentioned in the first two lines of the claim.  All dependent claims incorporate this issue.  
	The claims are all indefinite insofar as they refer to the microRNA using the nomenclature “mir” rather than “miR”.  This is confusing because according to miRNA nomenclature, the mature miRNA is designated with “miR” and the “mir” refers to the miRNA gene and also to the predicted stem-loop portion of the primary transcript (see “What does the miRNA names/identifiers mean?).  When the claims are read in light of the disclosure, however, they are confusing because the figures and data presented all refer to “miR” (i.e. mature miRNA) and it is not clear if applicant is using “mir” in the claims to encompass detecting the miRNA gene or if detection of the mature miRNA is intended. Detection of the mature miRNA is most consistent with the specification since it is “expression” that was detected, but the nomenclature used seems to set forth measuring expression of the gene, which is confusing.  
 	In claim 33 the claim refers to “the biological sample from the patient” but this phrase lacks proper antecedent basis because claim 5 recites “a sample from a patient” and not a “biological” sample.  
	Claim 40 is indefinite because it is not clear how it relates to claim 5.  Claim 5 recites that the patient was “determined to have an elevated or decreased level of expression …relative to the expression level…in a control sample.”  Claim 40 states that the “elevated or decreased level of expression is determined from a cut-off value.  It is not clear how the cut-off value of claim 40 is related to the “control sample” of claim 5, and so it is not clear what it means to both determine the increased or decreased level relative to a control value and “from a cut-off value” within the same method. 
	Claim 57 is indefinite because it is not clear how contacting a sample with a detecting agent could accomplish detecting “whether the one or more miRNAs have elevated or reduced expression.”  Merely contacting with a detecting agent as set forth does not, on its face, appear to determine a relative or reduced expression.  Furthermore, “elevated” and “reduced” expression are relative terms and the claim fails to give any basis for determining if the expression is “elevated” or “reduced.”  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8, 10, 11, 12, 13, 16, 17, 18, 23, 26, 28, 31, 33, 37, 38, 40, 57, and 59  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	With regard to the elected invention of the eight miRNA recited in claim 17, the specification does not teach any control compared to which it is expected that any of the elected miRNA have “decreased” expression.  The disclosure teaches that the elected miRNA have “increased” expression relative to healthy samples.  See Figure 14, for example.  There is no disclosure of any comparison or control within the context of esophageal cancer or any human patient where the expression of the miRNA is “decreased” relative to the control.  Thus, applicant is not in possession of the claimed invention insofar as it relates to detecting “decreased expression” of the eight elected miRNA.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 5, 8, 9, 10, 11, 12, 13, 16, 17, 18, 23, 26, 31, 33, 37, 38, 40, 57, and 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more.  
 	Claim 5 and those that depend therefrom recite a judicial exception that the patient is “determined to have esophageal cancer” and the patient “was determined” to have an elevated or decreased level of expression of one or more miRNA.  This sets forth or describes a naturally occurring relationship between miRNA expression and esophageal cancer.  This type of relationship has been recognized by the courts as reciting a law of nature.  Furthermore, the claims set forth that the patient “was determined” by any possible means, and this encompasses the abstract idea of a mental process of reviewing patient records.  Claim 5 and those that depend therefrom therefore set forth a judicial exception that is a mental process. Claim 5 further sets forth that the miRNA level of expression is “elevated or decreased” relative to a control sample and in order to make such a determination, a comparison of an observed level to a level in a control sample is inherent.  Indeed, the comparing is made explicit in claims 9- 11 and 31.  This comparison is also a mental process abstract idea.  
	The dependent claims that are not specifically addressed further limit the comparisons or the sample types that the “was determined” process considers, but they do not add additional steps or processes in addition to the judicial exceptions.  They merely limit the scope of what samples or miRNA are thought about in the “was determined” step.  
The judicial exceptions are not integrated into a practical application because the step recited in addition to the judicial exceptions is “administering an esophageal cancer treatment to the patient” which is recited so broadly that it cannot be considered to integrate the judicial exceptions.  It merely is a statement to “apply” the judicial exceptions in any way.  The treatment is not specifically identified so that it does not encompass all applications of the judicial exceptions.  Furthermore, the steps set forth in claims 8 and 12 are mere data gathering steps set forth at such a high level of generality that they are pre-solution activity.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of “administering an esophageal cancer treatment to the patient” is recited so broadly it is merely is a statement to “apply” the judicial exceptions in any way. The treatment is not specifically identified so that it does not encompass all applications of the judicial exceptions.  Furthermore, the steps set forth in claims 8 and 12 are mere data gathering steps set forth at such a high level of generality that they are pre-solution activity and encompass measuring gene expression using any possible technique known to the skilled artisan.  
Amendment of claim 5 to include the limitations of claim 28 will overcome this rejection. 
Claim 57 recites “detecting whether the one or more miRNAs have elevated or reduced expression in the sample by contacting the sample with a miRNA detecting agent.  Claim 59 further recites “comparing the expression level..to the expression level of the miRNA in a control sample.”  Both claims set forth an abstract idea, that is a comparison between a detected miRNA level and another level (in an undefined entity (claim 57) or in a more specific control (claim 58).  Claim 57 is considered to set forth the comparing because it is inherent to detecting that a miRNA has an “elevated” or “reduced” expression level, since an the expression level can only be “elevated” or “reduced” relative to some other thing.  In claim 59, the “comparing” is made explicit and directed to comparing to a particular control.  Thus, the claims set forth a judicial exception that is an abstract idea, namely a mental process.  
The judicial exception is not integrated into a practical application because the step recited in addition to the judicial exceptions is “contacting the sample with an miRNA detecting agent” which merely sets forth a step of pre-solution data gathering.  They do not apply, use or integrate the judicial exception in any way.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of “contacting the sample with an miRNA detecting agent” is mere data gathering steps set forth at such a high level of generality that they are pre-solution activity and encompass measuring gene expression using any possible technique known to the skilled artisan.  
 	Following this, the claims are rejected because they are directed to an abstract idea and/or law of nature without significantly more.  
 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 8, 9, 12, 13, 23, 26, 28, 31, 40, and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croce et al. (US 2010/0285471).
 	Croce et al. teach a method of treating a patient having esophageal cancer, particularly a subject having a positive risk score indicating short survival time or poor prognosis with an aggressive therapeutic regime, for example appropriate chemotherapy agent or agents and also radiation (para 176).  Croce et al. teach that elevated expression of mir-21 in a non-cancerous tissue sample is associated with worse survival in SCC patients (Figure 1b, para 53).  Thus, Croce et al. teach treating a patient having esophageal cancer wherein the patient was determined to have an elevated level of mir-21 relative to the miRNAs in patients with better survival (i.e. the miRNA in a control sample).  The tissue tested in Croce et al. was non-cancerous.  
 	Croce et al. teach obtaining a sample from a patient and determining the level of expression of the miRNA (p. 161 and following).  
 
Claim(s) 5, 8, 9, 11, 12, 13, 16, 17,  23, 26, 31, 33,  40, 57 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (WO 2008/064519).
 	Regarding claim 5, the reference teaches a method for treating a patient determined to have esophageal cancer comprising: administering an esophageal cancer treatment to the patient (para [0028, 29]),  wherein the patient was determined to have an elevated level of expression of miR-103 in a sample from a patient relative to the expression level of the one or more miRNAs in a control sample (para [0025], [0062], [0064], [0039] - hsa-miR-103 high expression (n=16) correlates with the low overall survival rate of esophageal cancer patients).  Additionally, in paragraph 12, the reference teaches that increased levels of the miRNAs of SEQ ID NO:  1-14 is indicative of esophageal cancer.  These include mir-25, mir-21, mir-93, and mir-151 (SEQ ID NO:  3, 6, 11, and 12, respectively).  These are disclosed as upregulated in esophageal tumors relative to normal tumors.  
 	The reference teaches obtaining a sample  from the patient which comprises tissue or serum sample, a lymph node sample (para [0077]).
The reference wherein the esophageal cancer is esophagus squamous-cell carcinoma (ESCC) (para [0010]- In some embodiments, the cancer is esophageal squamous cell cancer.).
Regarding claim 57, the reference teaches a method of detecting one or more miRNAs in a patient (para [0010] - determining the level of at least one miRNA (such as at least one miRNA shown in Figure 1 or their corresponding homologues) in an esophageal tissue sample of the individual, wherein the tissue is suspected of being cancerous), said method comprising:
obtaining a sample from a human patient (para [0077], [0014], [0048]) and detecting whether the one or more miRNAs have elevated or reduced expression in the sample by contacting the sample with a miRNA detecting agent (para [0010] and throughout); and wherein the one or more miRNAs is miR-103 (para [0025]).  Additionally, in paragraph 12, the reference teaches that increased levels of the miRNAs of SEQ ID NO:  1-14 is indicative of esophageal cancer.  These include mir-25, mir-21, mir-93, and mir-151 (SEQ ID NO:  3, 6, 11, and 12, respectively).  These are disclosed as upregulated in esophageal tumors relative to normal tumors.  
The reference teaches comparing the expression level of the miRNA in the sample from the patient to the expression level of the miRNA in a control sample (para 10, 27), wherein the control sample is an individual without esophageal cancer (para 103).  



Claim(s) 57 and 59  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al (British Journal of Cancer (2014) 111, 1614–1624 | doi: 10.1038/bjc.2014.451, including supplemental table S1), as evidenced by data miRbase change log for MI0000269 and for MI0000809. 
	Komatsu et al. teaches obtaining a sample from a human patient (plasma sample), detecting using a microarray, that is by contacting the sample with a miRNA detecting agent. 
With regard to the elected embodiment, in Table 1 Komatsu et al. report results for hsa0miR-25, 17, 103, and 106.  Further, Komatsu et al. report results for mir-21 and mir-93 in Supplemental S1.  With regard to mir-151 and mir-181a, Komatsu et al. teach that the microarray employed was the 3D-Gene miRNA microarray (Human_miRNA_17v1.0.0, Toray Industries, Kamakura, Japan) based on the Human miRNA Version17 of MirBase (http://microrna.sanger.ac.uk/).  These microRNAs were indexed in miRbase well before version 17, as evidenced by their change logs, and so inherently, this microarray had detecting agents specific to these miRNA on them.  By employing the array, the reference inherently teaches detecting whether all eight of the elected miRNA had elevated or reduced expression.  Furthermore, with regard to claim 59, the control comprised a biological sample from a patient without esophageal cancer (see p. 1615-1616). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 10, 11, 12, 13, 16, 17, 18, 23, 26, 28, 31, 33, 37, 38, 40, 57, and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Napier et al. (World J Gastrointest Oncol 2014 May 15; 6(5): 112-120)  in view of  Meng et al., Xiang et al. (Acta Biochim Biophys Sin 2014, 46: 1007–1010) and Komatsu et al (British Journal of Cancer (2014) 111, 1614–1624 | doi: 10.1038/bjc.2014.451). 
 Napier et al. teach a method of treatment for esophageal cancer that include surgery as well as administering chemotherapy and radiotherapy (p. 117-118).  Napier et al. teaches staging of esophageal cancer includes N1 with regional lymph node metastasis and M1a and M1b with distant metastasis and that 20-30% of esophageal cancers have distant metastasis at the time of initial diagnosis (p.115).   The reference does not teach administering the therapy to a patient wherein the patient was determined to have an elevated or decreased level of each of the eight miRNA recited in instant claim 17 (which is the elected species combination).  
Meng et al. teach methods and compositions for esophageal cancer diagnosis and prognosis based on the levels of miRNAs or the gene status of corresponding miRNA genes.  The method includes determining the level of at least one miRNA in a sample from the individual and comparing the level of the miRNA with a reference level wherein a characteristic change is indicative of cancer.  In particular, the reference teaches that substantial increase of the miRNAs of SEQ ID NO: 1-14 is indicative of esophageal cancer (para 0012).  These include miR-25, miR-21, miR-93, and mir-151 (See p. 1/10 of the figures).  Additionally, the reference teaches that mir-103 in particular is a marker of the prognosis of esophageal cancer (0111).   The reference teaches that in some embodiments the cancer is esophageal squamous cell caner and in some embodiments the cancer is esophageal adenocarcinoma (para 0010).  Th reference teaches that systems for diagnosing esophageal cancer can comprise from one to 40 probes for detecting the level of a different miRNA (0016).   The reference teaches comparing the expression level of the miRNA in the sample from the patient to the expression level of the miRNA in a control sample (para 10, 27), wherein the control sample is an individual without esophageal cancer (para 103).  The reference teaches obtaining a sample  from the patient which comprises tissue or serum sample, a lymph node sample (para [0077]).  The reference wherein the esophageal cancer is esophagus squamous-cell carcinoma (ESCC) para [0010]- In some embodiments, the cancer is esophageal squamous cell cancer.).  
 	Xiang et al. teach that mir181a is overexpressed in ESCC tumor samples relative to paired normal adjacent tissues, and furthermore the increased expression is associated with survival following surgery as well as risk for recurrence (Figures 1A, C, and D).  The reference teaches that miR-181a may act as a potent prognostic marker for overall survival and recurrence free survival of ESCC patients (p. 1009).  
 	Komatsu et al. teaches that mir-17, mir-25, mir-103, and mir-106 (mir-106a) are upregulated in samples of ESCC patients relative to healthy volunteer control samples (Figure 2 and throughout).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Napier by treating an esophageal cancer patient, wherein the patient has been determined to have differential expression of mir-103, mir-106b, mir151, mir-17, mir-181a, mir-21, mir-25, and mir-93.  In the instant case each of the eight recited miRNAs were known in the prior art to be differentially expressed in esophageal cancer, and as exemplified by Meng et al., differentially expressed miRNA are useful in diagnosis of esophageal cancer.  Thus, it follows that one of skill in the art would have been motivated to employ these miRNA in diagnosing esophageal cancer, following the guidance of both Meng and Komatsu who teach employing differentially expressed miRNA in the diagnosis of esophageal cancer.  Once having diagnosed the patient as having esophageal cancer, a skilled artisan would have been motivated to administer an appropriate treatment in hopes of curing the disease.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art to select an appropriate control sample, either one from a patient not having cancer as exemplified by Komatsu or from a non-cancerous sample as exemplified by Deng and Xiang.  One would have been motivated to use either type of control because both were shown to have differential expression of miRNA relative to esophageal cancer samples.  
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634